Case 1:19-mc-00028-GI\/|H Document 3 Filed 03/08/19 Page 1 of 6

 

UNITED STATES I)ISTRI.CT COURT
FOR TIIE DIS'I`RIC'|` ()F COLUMBIA 11

ins -g ana

 

“Ulerlt. ttS. Dfstrtct

n .
courts for me oier a gal’kmiii€r

1 - - - `l “ .
In re f:x i’m're /-\ llcatlon o[ m m l»UiHrntna
pp

MERCK SH`ARI’ & I)OHME CORP., er a/.,

Pelllmncl-S‘ Civil Acl'ion Nn.
l:l9-mc-28 (GMI'I)
FOR AN ORI)ER PURSUAN'I` 'I`O 23
U.S.C. § 1782 TO OB'I`AIN TESTIMONY
OF DR. WILLIAM I’. HAUSI)ORI*`F
FOR USE IN A FOREIGN
PR(}CEEI)ING.

 

 

MERCK SHARI’ & l)()l-IME CORI’. ANI) MERCI( CANAI)A INC.’S
RESPONSE TO ORDER 'I`O SI'IOW CAUSE WHY 'I`HEIR AI’I’LlCATION FOR AN
ORI)I".R PURSUANT 'I`O 28 U.S.C. § 1782 'I`O C()Nl) UCT I)ISC()VERY F()R USE IN A
F()RIEIGN l’ROCEEI)lNG SI-I()UL|) B|E GRAN'!`EI) EX PARTE

Petitioners. Mcrck Sharp & I)obme Corp. and Merek Canada, Inc. (collcetively
`“Mcrcl<”), through undersigned counsel, hereby respond to this Court’s Order (EC}"` No. 2)
dated liebruary 28__ 2(]19. to show cause why Mcrcl<`s /\pplication for an Order Pursuant to 28
U.S.C. § 1?82 to obtain discovery from I)r. William P. Hausdorl`i`t`or use in a foreign
proceeding (]F.Cl" No. l) should be granted on an e.rpm'fe basis.

S]Jeeiiically, the Court has directed that Mercl<’s response address Chiet" Judge }`-Iowel|’s
observations in fn re A;)p!icar."on uer.rHey £:`n:ers, ;'.rd., Mise, Aetion No. ]?'-1466, ECF No. 5
at 2q that bringing the application by order to show cause would ""strcantlinc these proceedings
by accelerating identification of grounds For objection . . . and, more significantly [] facilitate
i`u|l and fair consideration ol`. . . this Coul't`s authority, under 28 U.S.C. § 1?82, to issue the

requested subpoenas and the factors identitied by the Suprerne Court governing the exercise of

discretion to do so."` !d. (internal citations omittcd).

Case 1:19-mc-00028-GI\/|H Document 3 Filed 03/08/19 Page 2 of 6

lt is well settled that a U.S. District Court may grant an ex parte application for relief
pursuant to 28 U.S.C. § 1782. See, e.g., ln re App[z`ca!ion of Masters for cm ()rder Pursuant to
28 U.S.C. § 178210 Conducl Discoveryfor Use in a Foreign Proceeding, 315 F. Supp. 3d 269,
272-73 (D.D.C. 2018). 'I`his is because “as a general matter, ex parte review is ‘justifled by the
fact that the parties [from whom discovery is sought] will be given adequate notice of any
discovery taken pursuant to the request and will then have the opportunity to move to quash the
discovery or to participate in it.”’ Id. (quoting In re Lene)' ofRequeslji'om Supreme Cl. of Hong
Kong, 138 F.R.D. 27, 32 n.6 (S.D.N.Y. 1991)); see also In re Clerici, 481 F.3d 1324, 1329-30
(1 lth Cir. 2007) (ex parte §1782 application granted one day after filing)§ ln re Esses, 101 F.3d
873, 874 (2d Cir. 1996) (afftrming grant of ex pane application). Accordingly, as a procedural
matter, it has become a common and customary practice for § 1782 applicants to commence their
petitions by submitting them to the Court on an ex parte basis.

While there are instances in which a court may see a benefit to proceeding via an order to
show cause, as Chief Judge Howell did in ]n re Hulley Enterprises, that does not mean that all §
1782 applications may not or should not be granted on an ex parte basis. Like a typical § 1782
application, Merck’s ex parte application sets out the facts underlying and supporting the request
for § 1782 reliel". lt explains how the statutory requirements for § 1782 relief have been met, and
shows that the discretionary factors as set out in the Supremc Court’s decision in lmel weigh in
favor of granting the § 1782 application, Merck respectfully submits that it has presented
overwhelming support in favor of granting its application and this Court may grant it on an ex

parte basis.'

 

' 'I`here can be no real dispute that the statutory factors of § 1782 have been satisfied (the
discovery sought is for use in a patent litigation before a Canadian court, Dr. Hausdorff resides in
this district, and Merck is an “interestcd person” within the meaning of § 1782 because it is a

Case 1:19-mc-00028-GI\/|H Document 3 Filed 03/08/19 Page 3 of 6

Of course, a court may manage a miscellaneous proceeding pursuant to § 1782 any way it
sees fit, and has the inherent discretion to issue an Order to Show Cause sua sponte directing that
the Recipient appear and show cause why an order should not be issued granting the § 1782
relief sought by plaintiff Merck has no objection to the Court issuing such an Order to Show
Cause to Recipient, as it would ultimately have the same effect as if the Court granted the § 1782
relief sought in the ex parte application - i.e., the Recipient would be summoned by the Court to
appear in this case and set out his position with respect to the relief being sought. However, for
the reasons below, Merck believes such an approach is not necessary in this case, as it would not
streamline the proceedings

First, the Hulley Enlerp)'ises case is very different from the ease at bar. In Hulley, the §
1782 petitioner sought to obtain permission to serve four subpoenas upon a large law firm and a
partner at that firm. ln seeking to “streamline the proceedings,” Judge Howell decided that that
particular § 1782 application could be handled more efficiently by serving each recipient with an
order to show cause, together with the § 1782 application, for the purpose of setting a briefing
schedule for submission of any objections on the same day, and for the petitioners to respond to
both responses on a date certain. In that case, this approach made sense because it in essence
consolidated the time for response by the multiple recipients, avoiding piecemeal submissions

No such efficiency would be accomplished by seeking an Order to Show Cause to

Recipient in this case, 'l`here is only one recipient and one proposed subpoena. Once the

 

party to the Canadian proceeding). Furthermore, each of the discretionary factors set out in lntel
weigh heavily in favor of granting the application (Dr. Hausdorff is not a party to the Canadian
proceeding, the Canadian Court would be receptive to the discovery sought since it has issued a
letter of request for such discovery, the application does not constitute an attempt to circumvent
proof-gathering restrictions, and the information sought is not unduly intrusive or burdensome).
See generally Merck’s Ex Parle Application, ECF No. 1. In addition, Wyeth consented to the
Canadian Court’s letter of request for the discovery Merck is seeking in this application, see id.
at Exh. A (Legere Decl.), il 14, Exh. C, and will be given 14 days’ notice of the deposition.

Case 1:19-mc-00028-GI\/|H Document 3 Filed 03/08/19 Page 4 of 6

recipient is served with the subpoena and the papers upon which it is based, he can move to
quash the subpoena or for a protective order, and the court would not need to wait for opposition
by another party before making a ruling.

Second, in Hulley Judge Howell noted that an order to show cause was particularly
appropriate because the requested subpoena sought discovery from attorneys regarding client
representations, thus “strongly suggesting that privileged material may be at issue.” In re Hulley
Enters., ECF No. 5, at 2. lt makes sense for a Court presented with that situation to prefer that
the lawyer and the firm being served submit their respective positions on the issue of attorney-
client privilege at the same time.

Merck’s application, however, does not present such complicated or sensitive
circumstances The Recipient is not an attorney and Merck is not seeking privileged
information Furthermore, Wyeth LLC will be notified of the deposition and given an
opportunity to be represented to ensure that he will not divulge any possibly privileged
information relating to the application for the patent at issue in the foreign proceeding. See ln re
Applicalion QfMasters, 315 F. Supp. 3d at 273 (granting § 1782 application on an ex parte basis
because “the Application does not appear to present complex issues that require the participation
of Bank of Ameriea or Citibank to resolve,” comparing In re Applicalion of Hulley Enters., in
which ex parte consideration of a § 1782 application was denied because it was “particularly
appropriate” to require the participation of a third-party subpoena target “given that privileged
material may be at issue”).

Finally, to the extent that the Court is of the view that Merck could have or should have
brought its § 1782 application by moving for an Order to Show Cause instead of ex parle, the

basis for Merck’s § 1782 application would bc substantively the same whether brought by order

Case 1:19-mc-00028-GI\/|H Document 3 Filed 03/08/19 Page 5 of 6

to show cause or ex pa)'te. Merck, thus, respectfully submits that there is no need to require
Merck to re-submit its § 1782 application styled as a motion seeking an order to show cause
since the ex parte application papers provide ample explanation and notice to both the court and
Recipient of the relief it seeks and the basis for that relief. Requiring a resubmission of the
application would only hamper rather than streamline the proceedings Assuming the Court
agrees that Merck’s application meets the statutory requirements and discretionary factors, which
Merck believes it does, the next step would be for the Court to either (l) issue an order directing
Dr. Hausdorff to appear and show good cause why an order should not be entered granting the §
1782 application, or (2) as requested here, to issue an order granting Merck’s request to serve a
subpoena on Dr. Hausdorff. ln either case, the service of the order to show cause or the
subpoena (together with the documents upon which the subpoena or order to show cause was
based) upon the Recipient would give the Recipient full notice of the matter before the Court, the
basis of the relief being sought, and an opportunity to be heard to the extent that the Recipient
sought to object to the relief being sought via motion to quash or for a protective order.

In conclusion, while Merck believes that the § 1782 application brought on an ex parte
basis in this case should be granted, Merck has no objection to the Court issuing an order
directing Merck to serve Dr. Hausdorff with the existing ex parte application and ordering him to
appear on date certain to show cause why an order should not be issued granting Merck’s
application for §1782 relief. l~lowever, unlike in Hulley, an issuance of an order to show cause
would not “streamline the proceedings” in this case.

WHEREFORE, Merck respectfully requests that this Court grant its ex parte application
and endorse the submitted Order granting it leave to serve Dr. William P. Hausdorff with the

subpoena attached to the proposed Order, or alternatively, issue an Order to Show Cause to be

Case 1:19-mc-00028-GI\/|H Document 3 Filed 03/08/19 Page 6 of 6

served on Dr. Hausdorff together with Merck’s ex parte § 1782 application directing Dr.
Hausdorff to show cause by a date certain why an order should not be issued granting Merck’s §

1782 application.

  

Dated: March 8 2019

 

 

. Burd (D.C. Bar No. 1004330)
ARNA|.L GOLDEN GREGORV LLP

1775 Pennsylvania Ave., NW

Suite 1000

Washington, DC 20006

'l`el.: 202-677-4048

Fax: 202-677-4049

gene.burd@agg.com

Maria Luisa Palmese

V. David Rivkin

WUERSCH & GERING LLP
100 Wall Street, 10th 1~`|.
New York, NY 10005

Te|: 212-509-4744

Fax: 212-509-5050

maria. almese .w l-|aw.com
(pro hac vice to be submittcd)

Caunselfor
Merck Sharp & Dohme Corp. and
Merck Canada lnc.

